Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the pump housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets the phrase “the pump housing” as “the housing.”

The term "substantially" in claim 9 (line 3) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In order to provide an initial examination and search the examiner interprets the term “substantially” as being deleted.

Claim 25 recites the limitation "the porous substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner interprets: A) the phrase “the porous substrate comprises” as “a porous substrate that comprises”, or alternatively B) that claim 25 depends directly from claim 12 instead of claim 9.


Allowable Subject Matter
	Presently, no claims are allowable given the rejections to all of the claims under 35 U.S.C. §112.  However, if Applicant were to amend the present claims in a form such that the claims comply with 112, then there would be no outstanding rejections.

Once, the 112 issues are satisfied, the following would be an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the 
There are several prior art references (in addition to those of the IDS supplied) that are relevant and they are as follows: 1) Maurice, Jr. (U.S. Patent Application Publication 2015/0374213); 2) Muller et al. (U.S. Patent Application Publication 2015/0290372); 3) Schenck et al. (U.S. Patent Application Publication 2014/0275725); 4) Fulton, III (U.S. Patent Application Publication 2011/0282274); 5) Dorros et al. (U.S. Patent Application Publication 2005/0267323); and 6) Aboul-Hosn et al. (U.S. Patent 7,022,100).  However, these prior art references neither anticipate (alone) or make obvious (combined together) the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792